Case 5:17-cv-02514-JGB-SHK Document 300-6 Filed 08/21/20 Page 1 of 4 Page ID
                                 #:6317




                  EXHIBIT 5
         Case 5:17-cv-02514-JGB-SHK Document 300-6 Filed 08/21/20 Page 2 of 4 Page ID
                                          #:6318



From:                                Lydia Wright <lwright@burnscharest.com>
Sent:                                Friday, August 21, 2020 3:01 PM
To:                                  Hou, Alicia (Lax)
Cc:                                  Scheffey, Adrienne (Assoc-Den); Van Pelt, David (Ptnr-Lax); Gallion, Michael (Ptnr-Lax);
                                     Cizmorris, Melissa (Assoc-Den); Turner, Jonathan (Assoc-Lax); Novoa - External
Subject:                             Re: Novoa et al. v. GEO - conferral re upcoming deadlines


Thanks, Alicia. You may represent that Plaintiffs oppose GEO’s ex parte application to modify the scheduling order as set
forth below.

Lydia A. Wright
Burns Charest LLP
365 Canal Street, Suite 1170
New Orleans, LA 70130
504.799.2845 main
504.881.1765 fax



From: "alicia.hou@akerman.com" <alicia.hou@akerman.com>
Date: Friday, August 21, 2020 at 4:38 PM
To: Lydia Wright <lwright@burnscharest.com>
Cc: Adrienne Scheffey <Adrienne.scheffey@akerman.com>, David Van Pelt <david.vanpelt@akerman.com>,
Michael Gallion <michael.gallion@akerman.com>, "melissa.cizmorris@akerman.com"
<melissa.cizmorris@akerman.com>, Jonathan Turner <jonathan.turner@akerman.com>, Novoa - External
<Novoa-External@burnscharest.com>
Subject: RE: Novoa et al. v. GEO - conferral re upcoming deadlines

Lydia,

As we discussed on our call, given the outstanding discovery, we think that the outstanding discovery in this case
warrants an extension of the discovery deadline. Considerations include, the additional discovery propounded this
month by Plaintiffs, that Plaintiffs continue to notice additional depositions which further compress the time available
for written discovery, and outstanding expert discovery—including depositions of Plaintiffs experts. In short, we do not
think there are enough days between now and the discovery cutoff to reasonably accomplish the remaining discovery.
Additionally, as we discussed on our call today and our call last Friday, Plaintiffs’ delay in filing their motion to approve
class notice has resulted in a notice completion deadline that falls after our dispositive motion cutoff. We look forward
to receiving your response regarding whether you will join or oppose our request this afternoon.

Best,

Alicia Hou
Special Counsel
Akerman LLP | 601 West Fifth Street, Suite 300 | Los Angeles, CA 90071
D: 213 533 5907 | T: 213 688 9500 | F: 213 627 6342
alicia.hou@akerman.com




                                                                 1
         Case 5:17-cv-02514-JGB-SHK Document 300-6 Filed 08/21/20 Page 3 of 4 Page ID
                                          #:6319
From: Lydia Wright <lwright@burnscharest.com>
Sent: Friday, August 21, 2020 2:13 PM
To: Hou, Alicia (Lax) <alicia.hou@akerman.com>
Cc: Scheffey, Adrienne (Assoc-Den) <adrienne.scheffey@akerman.com>; Van Pelt, David (Ptnr-Lax)
<david.vanpelt@akerman.com>; Gallion, Michael (Ptnr-Lax) <michael.gallion@akerman.com>; Cizmorris, Melissa (Assoc-
Den) <melissa.cizmorris@akerman.com>; Turner, Jonathan (Assoc-Lax) <jonathan.turner@akerman.com>; Novoa -
External <Novoa-External@burnscharest.com>
Subject: Re: Novoa et al. v. GEO - conferral re upcoming deadlines

Hi Alicia,

Why does GEO believe these extensions are necessary? A better understanding of your rationale will help us determine
whether to oppose or join in GEO’s motion.

Also, please note that the best way to get ahold of me is by email. Particularly during this work-from-home period, a
message left on the general office line may not reach me in a timely manner.

Thanks,

Lydia A. Wright
Burns Charest LLP
365 Canal Street, Suite 1170
New Orleans, LA 70130
504.799.2845 main
504.881.1765 fax



From: "alicia.hou@akerman.com" <alicia.hou@akerman.com>
Date: Friday, August 21, 2020 at 4:00 PM
To: Lydia Wright <lwright@burnscharest.com>
Cc: Adrienne Scheffey <Adrienne.scheffey@akerman.com>, David Van Pelt <david.vanpelt@akerman.com>,
Michael Gallion <michael.gallion@akerman.com>, "melissa.cizmorris@akerman.com"
<melissa.cizmorris@akerman.com>, Jonathan Turner <jonathan.turner@akerman.com>
Subject: Novoa et al. v. GEO - conferral re upcoming deadlines

Lydia,

Thanks for returning my call earlier. My understanding based on our call is that Plaintiffs are not currently interested in
extending any of the deadlines in this case. As I mentioned on our call, we believe the below extensions are needed.

Please let us know by COB today whether Plaintiffs will continue to oppose these deadlines.



 Event                                   Current Date                            Proposed Date

 Expert Disclosure (Initial)             Monday, August 17, 2020                 No Change

 Expert Disclosure (Rebuttal)            Monday, August 31, 2020                 Wednesday, September 30,

                                                                                 2020


                                                             2
                              Case 5:17-cv-02514-JGB-SHK Document 300-6 Filed 08/21/20 Page 4 of 4 Page ID
                                                               #:6320
 All Discovery Cutoff (including                                                                                                                Monday, September 14, 2020          Friday, October 30, 2020

 hearing discovery motions)

 Last Date to Conduct Settlement                                                                                                                Monday, October 12, 2020            Friday, November 6, 2020

 Conference

 Last Date to File Summary Judgment                                                                                                             Wednesday October 4, 2020           Friday, November 6, 2020

 Motions

 Last Date to Hear Non-Discovery                                                                                                                Monday, November 30, 2020           Friday, December 4, 2020

 Motions

 Final Pretrial Conference and                                                                                                                  Monday, January 4, 2021 at 11:00    No Change

 Hearings on Motions in Limine                                                                                                                  AM

 Trial Date                                                                                                                                     Tuesday, February 2, 2021 at 9:00   No Change

                                                                                                                                                AM


Alicia Hou
Special Counsel
Akerman LLP | 601 West Fifth Street, Suite 300 | Los Angeles, CA 90071
D: 213 533 5907 | T: 213 688 9500 | F: 213 627 6342
alicia.hou@akerman.com


vCard | Profile

      The link ed image cannot be display ed. The file may hav e been mov ed, renamed, or deleted. Verify that the link points to the correct
      file and location.




CONFIDENTIALITY NOTE: The information contained in this transmission may be privileged and confidential, and is intended only for the use of the individual or
entity named above. If the reader of this message is not the intended recipient, you are hereby notified that any dissemination, distribution or copying of this
communication is strictly prohibited. If you have received this transmission in error, please immediately reply to the sender that you have received this
communication in error and then delete it. Thank you.




                                                                                                                                                                  3
